DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-24 are pending.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
4.	Claims 17-24 are drawn to a computer readable medium.
As per claim 17, the specification does not provide a clear definition for the claimed “computer readable medium”. A Broadest reasonable interpretation for the term “computer readable medium” would include both statutory embodiments and non-statutory embodiments such as signals. The words "storage" and/or "recording" are insufficient to convey only statutory embodiments to one of ordinary skill in the art absent an explicit and deliberate limiting definition or clear differentiation between storage media and transitory media in the disclosure. As such, the claim(s) is/are drawn to a form of energy. Energy is not one of the four categories of invention and therefore this/these claim(s) is/are not statutory. Energy is not a series of steps or acts and thus is not a process. Energy is not a physical article or object and as such is not a machine or manufacture. Energy is not a combination of substances and therefore not a composition of matter.
The Examiner suggests amending the claim(s) to read as a “non-transitory computer readable medium”.
Claims 18-24 are rejected based on their dependency of claim 17.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1, 5-7, 9, 13-15, 17 and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gillespie (US Pub. No. 2011/0072511 hereinafter “Gillespie”).
Referring to claim 1, Gillespie discloses an information handling system (Gillespie – Fig. 1, par. [0009] disclose a computer system 100.) comprising: 
a processor (Gillespie – Fig. 1 discloses a processing device 102.); 
a display device communicatively coupled to the processor (Gillespie – Fig. 1, par. [0011] disclose a user interface 106 comprising a display communicatively coupled to the processing device 102 via local interface 110.); and 
a basic input/output system (BIOS) communicatively coupled to the processor and configured to cause the processor to, during a pre-boot environment of the information handling system (Gillespie – Fig. 1, par. [0012] disclose a BIOS 112 communicatively coupled to the processing device 102 via the local interface 110. The BIOS 112 includes a security manager 118 that supports pre-boot log in on the computer system 100.): 
collect contextual information regarding the information handling system (Gillespie – Fig. 4, steps 400, 402 disclosing prompting a user for password and receiving entered password.); 
based on the contextual information, determine whether to enable soft keyboard functionality (Gillespie – Fig. 4, steps 404, 408, 410.); and 
responsive to a determination to enable soft keyboard functionality, cause display of soft keyboard functionality to the display device (Gillespie – Fig. 4, steps 408, 410.).

Referring to claim 5, Gillespie discloses the information handling system of Claim 1, wherein the contextual information comprises information regarding whether any input/output errors have been detected in connection with execution of the BIOS (Gillespie – Fig. 2A, steps 208-212; Par. [0014]).

Referring to claim 6, Gillespie discloses the information handling system of Claim 1, however, fails to explicitly disclose wherein the contextual information comprises information regarding whether a process executing on the processor is presently seeking user input (Gillespie – Par. [0015] discloses the BIOS then determines whether the password input by the user can be directly entered using the user's keyboard.).

Referring to claim 7, Gillespie discloses the information handling system of Claim 1, wherein the contextual information comprises information regarding whether the information handling system has experienced a boot failure during a recent boot attempt (Gillespie – Fig. 4, steps 410, 412, 414, 416, 418.).

Referring to claims 9 and 17, note the rejection of claim 1 above. The Instant Claims recite substantially same limitations as the above-rejected and discloses and is therefore rejected under same prior-art teachings.

Referring to claims 13 and 21, note the rejection of claim 5 above. The Instant Claims recite substantially same limitations as the above-rejected and discloses and is therefore rejected under same prior-art teachings.

Referring to claims 14 and 22, note the rejection of claim 6 above. The Instant Claims recite substantially same limitations as the above-rejected and discloses and is therefore rejected under same prior-art teachings.

Referring to claims 15 and 23, note the rejection of claim 7 above. The Instant Claims recite substantially same limitations as the above-rejected and discloses and is therefore rejected under same prior-art teachings.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 2, 3, 10, 11, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gillespie in view of Hisano et al. (US Pub. No. 2006/0034043 hereinafter “Hisano”).
Referring to claim 2, Gillespie discloses the information handling system of Claim 1, wherein causing display of soft keyboard functionality to the display device such that the BIOS causes the processor to display a soft keyboard (Gillespie – Fig. 4, steps 408, 410.), however, fails to explicitly disclose comprises causing display of an interactive soft keyboard icon to the display device such that the BIOS causes the processor to display a soft keyboard for entry of information in response to user interaction with the soft keyboard icon.
	Hisano discloses causing display of an interactive soft keyboard icon to the display device to display a soft keyboard for entry of information in response to user interaction with the soft keyboard icon (Hisano – Fig. 9, par. [0102] disclose an icon (keyboard) for displaying the virtual keyboard used in executing the more complicated inputting operation on a LCD panel 22.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Hisano’s teachings with Gillespie’s teachings for the benefit of providing an electronic device that has a display equipped with a touch panel instead of a mechanical keyboard and can display a virtual keyboard and a pointing device on the display and execute an inputting operation via the display (Hisano – par. [0037]).

Referring to claim 3, Gillespie discloses the information handling system of Claim 1, wherein causing display of soft keyboard functionality to the display device comprises causing display of a soft keyboard for entry of information (Gillespie – Fig. 4, steps 408, 410.), however, fails to explicitly disclose in response to user interaction with the soft keyboard icon.
Hisano discloses causing display of soft keyboard functionality to the display device comprises causing display of a soft keyboard for entry of information in response to user interaction with the soft keyboard icon (Hisano – Fig. 9, par. [0102] disclose an icon (keyboard) for displaying the virtual keyboard used in executing the more complicated inputting operation on a LCD panel 22.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Hisano’s teachings with Gillespie’s teachings for the benefit of providing an electronic device that has a display equipped with a touch panel instead of a mechanical keyboard and can display a virtual keyboard and a pointing device on the display and execute an inputting operation via the display (Hisano – par. [0037]).

Referring to claims 10 and 18, note the rejection of claim 2 above. The Instant Claims recite substantially same limitations as the above-rejected and discloses and is therefore rejected under same prior-art teachings.

Referring to claims 11 and 19, note the rejection of claim 3 above. The Instant Claims recite substantially same limitations as the above-rejected and discloses and is therefore rejected under same prior-art teachings.

9.	Claims 4, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gillespie in view of Heo et al. (US Pub. No. 2021/0271386 hereinafter “Heo”).
Referring to claim 4, Gillespie discloses the information handling system of Claim 1, however, fails to explicitly disclose wherein the contextual information comprises whether a physical keyboard is communicatively coupled to an input/output subsystem of the information handling system.
	Heo discloses the contextual information comprises whether a physical keyboard is communicatively coupled to an input/output subsystem of the information handling system (Heo – par. [0112-0013] disclose a processor 120 may detect connection of a physical keyboard.).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Heo’s teachings with Gillespie’s teachings for the benefit of using of the electronic device connected with the physical keyboard may enhance the user's utilization and convenience (Heo – par. [0017]).

Referring to claims 12 and 20, note the rejection of claim 4 above. The Instant Claims recite substantially same limitations as the above-rejected and discloses and is therefore rejected under same prior-art teachings.

10.	Claims 8, 16 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Gillespie in view of Kwong et al. (US Pub. No. 2003/01070600 hereinafter “Kwong”).
Referring to claim 8, Gillespie discloses the information handling system of Claim 1, however, fail to explicitly disclose wherein the contextual information comprises information regarding whether user presence detection logic of the information handling system detects the presence of a user at the information handling system.
	Kwong discloses the contextual information comprises information regarding whether user presence detection logic of the information handling system detects the presence of a user at the information handling system (Kwong – par. [0017] discloses when user activity is detected, as indicated in block 52, the interface 68 is generated as indicated in block 54. The user activity may be operation of the button 14 indicating that the user wishes to initiate the system.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Kwong’s teachings with Gillespie’s teachings for the benefit of receiving inputs in processor-based systems in the pre-boot phase (Kwong – par. [0006).

Referring to claims 16 and 24, note the rejection of claim 8 above. The Instant Claims recite substantially same limitations as the above-rejected and discloses and is therefore rejected under same prior-art teachings.

Conclusion
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R.I .Ill(c).
In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAYTON LEWIS-TAYLOR whose telephone number is (571) 270-7754.  The examiner can normally be reached on Monday through Thursday, 8AM TO 4PM, EASTERN TIME.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye, can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAYTON LEWIS-TAYLOR/
Examiner, Art Unit 2181